Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species (i), Fig.221 in the reply filed on 19 October 2022 is acknowledged. The traversal is on the ground that the restriction requirement is “nonsensical” in that claims 7-8, 11-17 and 19 encompass Species (i), Fig.221 and that claims 7-8, 10-11, 13 15-17 & 19 are generic to Species (v), Fig.86.  
This is not wholly persuasive. As noted in the requirement, Species (i) is directed to features shown in Fig.221, which is an isometric view of the “two piece rotor” of Fig.217, per the specification ¶[0239]. Figs.218-220 & 223 show other views of this embodiment, per ¶[0240]-¶[0245]. The species includes a permanent magnet “carrier” (i.e., a “two piece rotor”) comprising successive posts (4120) of the array of posts extending alternately from the first and second end irons (presumably ‘4146’ & ‘4148’ in Figs.217-223) to interdigitate.  The distinguishing feature of this species is the first gap or saturation portion of each respective “pair of posts” (i.e., a post 4120 extending from presumed first end iron ‘4146’ and an adjacent post 4120 extending from presumed second end iron ‘4148’) being a gap between the first end iron and a post of the pair extending from the second end iron and the second gap or saturation portion of each respective pair of posts being a gap between the second end iron and a port of the pair extending from the first end iron (the first and second “gaps” are not numbered but appear to be shown in Fig.221, annotated below), where the support element comprises a support ring defining grooves for receiving the posts.  The grooves for receiving the posts 4120 are perhaps best seen in Fig.221, too, and appear to be denoted by reference number ‘4118’.  The “support element” and “support ring” are not identified. 

    PNG
    media_image1.png
    451
    885
    media_image1.png
    Greyscale


Claims 7 & 17 are directed to Species (ii) & Species (iii) shown in Fig.215 & 216, respectively.  These species are mutually exclusive of Species (i) since they include the feature “wherein the posts connect the first end iron and the second end iron”.   
With respect to Species (v), Fig.86, it is conceded that this species appears to be similar to Species (i) with respect to first and second gaps between the posts and the first and second end irons, but not to Species (ii)-(iv) with respect to the feature “wherein the posts connect the first end iron and the second end iron”.  
Therefore, for purposes of compact prosecution, claims 1-3 and 20-22 are considered to read on the elected Species (i). Claims 4-19 are withdrawn as directed to non-elected Species (ii)-(iv).  
The requirement is still deemed proper and is therefore made FINAL.   
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radial flux motor (claim 2) with the features of claim 1, e.g., must be shown or the features canceled from the claim.  No new matter should be entered. Currently, Figs.218-223 only show the invention in the context of an axial flux motor.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
In Figs.217-226, the reference numbers ‘4118’, ‘4146’, ‘4148’, ‘4150’, ‘4152’, ‘4154’ & ‘4156’ are not found in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The disclosure lacks a detailed description of the elected embodiment of Figs.218-223, in particular the claimed “support element supporting the first end iron relative to the second end iron…wherein the support element comprises a support ring defining grooves for receiving the posts.”  Without further elaboration, this language is ambiguous, as noted below.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 & 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the “a support element supporting the first end iron relative to the second end iron…wherein the support element comprises a support ring defining grooves for receiving the posts” is indefinite. On the one hand, the specification ¶[0007] teaches the “support element supporting the first end iron relative to the second end iron….may include a support ring defining grooves for receiving the posts.”  On the other hand, Figs.221-223 show the presumed first end iron ‘4146’ and/or the presumed second end iron ‘4148’ comprising presumed grooves (not numbered in Figs.222-223) for receiving the posts 4420.  The “support ring” is not clearly marked or elaborated on in the detailed description.  Further, while the first and second flux paths comprise the first and second end irons, it is unclear from the claim language whether the “support ring” also form parts of the flux paths, even though the support ring appears to be integral with the first and/or second end irons, as seen in annotated Figs.222-223.

    PNG
    media_image2.png
    609
    988
    media_image2.png
    Greyscale


In other words, it is not clear how “a support element supporting the first end iron relative to the second end iron…wherein the support element comprises a support ring defining grooves for receiving the posts” distinguishes structurally from the first and/or second end irons. 
Further, in claim 1, functional language “…the supporting structure defining a first respective flux path between each respective pair of posts through the first end iron, and a second respective flux path between each respective pair of posts through the second end iron, the first respective flux path having a first saturation portion with a first respective saturation flux and the second respective flux path having a second saturation flux, the magnets generating a total magnetic flux in conjunction with the posts that exceeds a sum of the first respective saturation fluxes and the second respective saturation fluxes, and wherein successive posts of the array of posts extend alternately from the first and second end irons to interdigitate, the first gap or saturation portion of each respective pair of posts being a gap between the first end iron and a post of the pair extending from the second end iron and the second gap or saturation portion of each respective pair of posts being a gap between the second end iron and a port of the pair extending from the first end iron” is vague and indefinite in scope.  It is unclear in the context of the Fig.221 embodiment showing interdigitated posts how alternative recitation of a “first gap or saturation portion” and “second gap or saturation portion” correspond to the first and second flux paths’ first and second “saturation portions”.  Further, the scope of the statement “…the first respective flux path having a first saturation portion with a first respective saturation flux and the second respective flux path having a second saturation flux, the magnets generating a total magnetic flux in conjunction with the posts that exceeds a sum of the first respective saturation fluxes and the second respective saturation fluxes” is unclear.  The feature of “the second respective flux path having a second saturation flux” appears to refer to an inherent feature but does not specify any corresponding structure. Also, the “saturation flux” of the first gap (or first saturation portion) as well as the “second saturation flux” is dependent upon any number of variables such as the magnetic material and shape (e.g., cross-section) of the end irons and/or posts, the number, material, strength and size of the permanent magnets, and the operating temperatures of the machine.   
Claim 20 recites similar functional language of “the first respective flux path having a first saturation portion with a first respective saturation flux and the second respective flux path having a second saturation portion with a second respective saturation flux, the magnets generating a total magnetic flux in conjunction with the posts that exceeds a sum of the first respective saturation fluxes and the second respective saturation fluxes” which in context lacks clear structural  basis for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nord et al. (US 9,310,425) in view of Yamamoto (US 8,304,949).
Regarding claim 20, Nord teaches a permanent magnet carrier (rotor) 301 for an electric motor, the permanent magnet carrier comprising: 
a first end iron (first pole piece structure) 303; 
a second end iron (second pole piece structure) 305; 
an array of posts (poles, not numbered) each extending from at least one of the first end iron and the second end iron towards the other of the first end iron and the second end iron (c.2:15-19; Figs.3a-3b), the first end iron 303 and the posts extending from the end iron being formed of a first single piece of magnetic material (soft magnetic powder; c.2:15-19; c.2:66-c.3:8), and the second end iron 305 and the posts extending from the second end iron being formed of the first single piece of magnetic material or of a second single piece of magnetic material (soft magnetic powder; c.2:15-19; c.2:66-c.3:8); and
an array of permanent magnets 307 arranged between the posts of the array of posts, each permanent magnet being magnetized in a direction oriented between a respective pair of posts of the array of posts adjacent to the magnet (i.e., magnets magnetized in circumferential direction of rotor, with every second magnet having its magnetization opposite to other magnets; abstract; c.5:61-c.6:1; c.6:23-25; Fig.3a),
wherein a supporting structure comprises the first end iron 303, the second end iron 305, and the array of posts (poles), the supporting structure defining a first respective flux path between each respective pair of posts through the first end iron 303 (see annotated Fig.3a), and a second respective flux path between each respective pair of posts (poles) through the second end iron 305 (see annotated Fig.3a), “the first respective flux path having a first saturation portion with a first respective saturation flux and the second respective flux path having a second saturation portion with a second respective saturation flux, the magnets generating a total magnetic flux in conjunction with the posts that exceeds a sum of the first respective saturation fluxes and the second respective saturation fluxes” [sic] (per ¶[0259] of the published specification, “[t]he saturation flux of a portion of a flux path is the flux through the flux path sufficient to reach the saturation flux density at that portion of the flux path. In the case of a gap this is zero.”  Thus, the saturation fluxes of respective first and second gaps in Nord is zero, whereas the magnetic flux of the magnets in conjunction with the posts exceeds this).

    PNG
    media_image3.png
    672
    725
    media_image3.png
    Greyscale

Nord does not teach the first and second end irons 303, 305 comprise first and second “tabs”, respectively, which retain the permanent magnets 307.
But, Yamamoto teaches an axial gap motor including a rotor 33 with first and second ends (shaft portion, rim portion) 36a/36b & 37a/37b connected by plural spokes 38a and comprising respective “tabs” in the form of holding portions 361 & 371 to hold and position magnetic members 45 (c.3:1-5; c.12:5-8; Figs.7&12A-12B).

    PNG
    media_image4.png
    443
    559
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    416
    526
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Nord and provide the first and second end irons with respective first and second “tabs” since Yamamoto teaches tabs would have been desirable for the intended purpose of holding and positioning magnetic members.  
Regarding claim 21, in Nord the posts extend in a radial direction and the direction oriented between the respective pair of posts is a circumferential direction (i.e., radial type machine; c.5:41-44).  
Regarding claim 22, in Nord the posts extend in an axial direction and the direction oriented between the respective pair of posts is a circumferential direction (i.e., axial type machine; c.5:47-49).  

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1, as best understood in the light of Figs.217-223 showing the elected Species (i), appears allowable in that the closest prior art, Nord et al. (US 9,310,425) teaches all the features except for “a support element supporting the first end iron relative to the second end iron…wherein the support element comprises a support ring defining grooves for receiving the posts.”  This language is understood in the context of Figs.221-223 annotated below and in particular appears to refer to an annular portion at one end of either the first and/or second end irons.

    PNG
    media_image2.png
    609
    988
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2834